Woods, J.
The question here presented, is substantially the same which arose in Society for Propagating the Gospel v. Whitcomb, 2 N. H. Rep. 227. It was there held, that the commencement of an action, or the suing out of a writ, is by our practice, the time when the writ is in fact filled up for service. The writ of review was in that ease issued within the period limited, though not served till afterward; and it was held that the review was commenced by the issuing of the writ.
Such is the present case. The writ was filled and issued wdthin the year. The delay to serve it did not impair the right of the party to prosecute the review. The motion must therefore be denied. Motion denied.
*450/